July 14, 2021
Matthew Everhart PhD
Telephone Interview
Summary
Applicant Submitted Agenda with Proposed Claim Amendments
The examiner reviewed the proposed amendment which finds support in the original filing.  The amendment moves certain limitations from claim 17 into claim 1 thereby providing ranges of each claimed required compositional component as well as certain limitations from claims 8 and 9 into claim 1 and ads two further limitations directed to the epoxy compound of the claimed composition.  The examiner notes that all of these limitations are addressed in the last office action issued 2/23/2021.  
The examiner notes that the prior art overlaps all of these claim limitations and expressly recites the species of all but the claimed triazole (which is disclosed with a formula which overlaps and encompasses the claimed benzotriazole) and that the ranges recited for the additives are very close and/or overlap the instantly claimed ranges.
The examiner has contemplated applicants assertion that the results are unexpected which is the first threshold of secondary considerations to overcome the 103 rejections and as of this interview is not entirely convinced of same.  The applicant appears to be arguing criticality of ranges.
The examiner reviewed the data and while noting the only example in the cited prior art has an extra carbon on the benzotriazole notes the amounts of the additives (including type such as the benzotriazole) used are within the claimed ranges.  Because 
The examiner reminds applicant that the reference is not limited to the examples but is good for the entirety of its teachings.
The data does not show the top, bottom, just below and just above as such the examiner cannot extrapolate whether the ranges are critical – further discussing the issue of magnitude vs. type
The examiner discussions include narrowing base oil and other factors corresponding to data, noting no data for top bottom above and below threshold, etc.
Applicant considering amending claims to further distinguish the claimed invention from the cited prior art (i.e. exclude things required by references – or consisting of, etc.) such as incorporation of claim 12 into independent claim further distinguish friction modifier and/or excluding the alicyclic epoxy. The examiner has not reviewed the entirety of the translations for these possible amendments but will consider them upon submission.  Applicant is urged to review the translations to ascertain if such changes might be rendered obvious prior to filing.
No agreement was reached at this time.  The examiner notes a pending IDS is in the file which has not yet been considered.  All claim amendments are subject to further search and consideration.  
/PAMELA H WEISS/           Primary Examiner, Art Unit 1796